Per Curiam.

The Board of Tax Appeals, after consideration of an extensive record, determined that the safety devices on the elevators were not “normal maintenance items” as claimed by the commissioner, and that the other two items were within the purview of the exceptions contained in R. C. 5739.01(E)(2).
As this court delineated its own duties under R. C. 5717.04 in 3535 Salem Corp. v. Lindley (1979), 58 Ohio St. 2d 210, it is “***limited to determining whether the board’s decision is reasonable and lawful, and not to act as a trier of fact due novo. ”
The decision of the board in reversing the commissioner’s *157assessments as to the three items at issue herein is neither unreasonable nor unlawful, and it is, therefore, affirmed.

Decision affirmed.

W. Brown, P. Brown, Sweeney, Holmes and Dowd, JJ., concur.
Celebrezze, C. J., and Locher, J., concur in the judgment only.